 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 328 
In the House of Representatives, U. S.,

June 24, 2011
 
RESOLUTION 
Providing for consideration of the joint resolution (H.J. Res. 68) authorizing the limited use of the United States Armed Forces in support of the NATO mission in Libya; and providing for consideration of the bill (H.R. 2278) to limit the use of funds appropriated to the Department of Defense for United States Armed Forces in support of North Atlantic Treaty Organization Operation Unified Protector with respect to Libya, unless otherwise specifically authorized by law. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 68) authorizing the limited use of the United States Armed Forces in support of the NATO mission in Libya, if called up by the chair of the Committee on Foreign Affairs or her designee. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution to final passage without intervening motion except: (1) one hour of debate, with 40 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs and 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Armed Services; and (2) one motion to recommit. 
2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2278) to limit the use of funds appropriated to the Department of Defense for United States Armed Forces in support of North Atlantic Treaty Organization Operation Unified Protector with respect to Libya, unless otherwise specifically authorized by law, if called up by the chair of the Committee on Armed Services or his designee. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by chair and ranking minority member of the Committee on Armed Services; and (2) one motion to recommit. 
 
Karen L. Haas,Clerk.
